Case 5:16-cr-00017-TBR-LLK Document 170 Filed 04/09/20 Page 1 of 5 PageID #: 1270




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                PADUCAH DIVISION
                      CRIMINAL ACTION NO. 5:16-CR-00017-TBR-LLK

 UNITED STATES OF AMERICA                                                     PLAINTIFF

 v.

 COREY A. THORSON                                                             DEFENDANT


               EMERGENCY MOTION FOR COMPASSIONATE RELEASE


         Comes now the Defendant, Mr. Corey Thorson, by and through counsel and moves this

 Honorable Court for immediate release to home confinement pursuant to 18 USC § 3582. In

 support of this motion the undersigned respectfully submits the following:

                                         BACKGROUND

         Defendant Corey Thorson (“Thorson”) is currently housed at FCI Ashland in Ashland, KY,

 having been taken into custody on or about June 19, 2019. His sentence will be served in full on

 July 30, 2020. Thorson was became eligible for release on home detention on February 27, 2020.

 Please find “Sentencing Monitoring Computation Data” attached as Exhibit “A”. Thorson is

 currently set to be released to a half-way house on or about July 1, 2020.

         Defendant Corey A. Thorson (“Thorson”) was scheduled for two (2) surgical procedures

 while residing at a Bureau of Prison (“BOP”) half-way house in Nashville, Tennessee. On June

 20, 2019, Thorson was to have G.I. surgery to address rectal bleeding. On June 28, 2019, Thorson

 was to have his third Achilles tendon surgery to address a high grade Achilles tendon tear in his

 right leg.




                                            Page 1 of 5
Case 5:16-cr-00017-TBR-LLK Document 170 Filed 04/09/20 Page 2 of 5 PageID #: 1271




        The day before the first scheduled procedure, June 19, 2019, Thorson was taken into

 custody by the U.S. Marshal's for an incident that occurred April 13, 2019. The report alleged

 Thorson had consumed alcohol. Thorson was either in transit or isolated in a Special Housing Unit

 (“SHU”) from June 19, 2019, until December 5, 2019, when he was delivered to FCI Ashland in

 Ashland, KY.

        Thorson has had minimal success addressing his medical needs at FCI Ashland. While he

 has seen orthopedic surgeon Dr. Love regarding his tendon tear, no diagnostic tests have been

 ordered and no further procedures have been scheduled. Thorson's injured leg is half (½) the size

 of his healthy leg and continues to cause him pain.

        Ms. Whitson, a physician’s assistant employed by the BOP, ordered a colonoscopy in an

 attempt to ascertain the cause of his rectal bleeding. While Thorson was reluctant to seek this

 treatment due to BOP protocol that requires inmates awaiting medical procedures to be placed in

 the SHU, Thorson has been informed that all non-essential medical procedures have been

 cancelled due to the pandemic.

                                  STATEMENT OF REASONS

        In light of the COVID-19 pandemic, Thorson moves this Honorable Court for Emergency

 relief in the form of his immediate release. The circumstances are extraordinary and compelling. It

 is not a question of "if" COVID-19 will affect FCI Ashland, but rather a question of "when", if it

 has not done so already. Upon information and belief, there are currently three (3) inmates on

 Thorson’s unit in quarantine for suspected COVID-19 infestation, and multiple staff members are

 currently awaiting results of COVID-19 tests. Attorney General Barr for the BOP to act quickly

 and decisively in light of the pandemic. Upon information and belief, of the over 1300 inmates at

 FCI Ashland, only seven (7) have been released. Thorson is particularly susceptible to COVID-19

                                            Page 2 of 5
Case 5:16-cr-00017-TBR-LLK Document 170 Filed 04/09/20 Page 3 of 5 PageID #: 1272




 due to the medical conditions spelled out hereinabove. When weighing the time Thorson has

 remaining to serve against the potential health risk and associated cost, the relief requested is

 proportionate.

         Thorson filed a “Compassionate Release" request with his FCI Ashland unit team on or

 about November 25, 2019, citing his medical concerns. Thorson has also sent “Electronic Staff

 Messages”' to FCI unit staff requesting a copy of his filing and all updates. As of the drafting of

 this Motion, no copy has been provided to Thorson.

         Consistent with the requirements of the First Step Act, Thorson filed for “Compassionate

 Relief” again on or about March 9, 2020. To date, Thorson has received no response despite

 assurances from his Administrative Remedy Coordinator that a response was forthcoming.

 Thorson has requested a copy of the request he filed but as of the drafting of this Motion, no copy

 has been provided. Pursuant to the First Step Act, Thorson has the right to petition the court for

 relief at this time.

         District Courts are being inundated with requests similar to the instant motion. This Court

 is most likely no exception. Requests from individuals similarly situated to Thorson have already

 been granted and more are sure to be granted in the days that follow. Please find below a sampling

 of these cases and the rationales behind the orders, attached as Exhibit “B”.

         United States v. Brannan, No. 4:15-CR-80-01 (SD TX Apr. 2nd, 2020), wherein an

 emergency motion was granted on the same day it was filed. The prisoner had underlying

 conditions such as Thorson's and had only served (9) months or a (36) month sentence for fraud.

 Moreover, Brannan had not exhausted all BOP remedies.

         United States v. Foster, No. 1:14-cr-324-02 (MD Pa. Apr. 3, 2020) (“The circumstances

 faced by our prison system during this highly contagious, potentially fatal global pandemic are

                                             Page 3 of 5
Case 5:16-cr-00017-TBR-LLK Document 170 Filed 04/09/20 Page 4 of 5 PageID #: 1273




 unprecedented. It is no stretch to call this environment ‘extraordinary and compelling,’ and we

 well believe that, should we not reduce Defendant’s sentence, Defendant has a high likelihood of

 contracting COVID-19 from which he would “not be expected to recover.” USSG § 1B1.13. No

 rationale is more compelling or extraordinary.”) (Pg 10 of Order).

         United States v. Jepsen, No. 3:19-cv-00073(VLB), 2020 WL 1640232 (D. Conn. Apr. 1,

 2020) (“Mr. Jepsen is in the unique position of having less than eight weeks left to serve on his

 sentence, he is immune compromised and suffers from multiple chronic conditions that are in flux

 and predispose him to potentially lethal complications if he contracts COVID-19, and the

 Government consents to his release. The Court finds that the totality of the circumstances specific

 to Mr. Jepsen constitute ‘extraordinary and compelling reasons to grant compassionate release.”)

 (Pg. 10 of Order).

                                          CONCLUSION

        In light of Thorson’s medical needs, the COVID-19 pandemic, and the short amount of time

 Thorson has remaining on his sentence, the sentencing factors enumerated at 18 USC § 3553(a) and

 the directives of 18 USC § 3582 weigh heavily in favor of Thorson’s release.

        Thorson is just eighty-one (81) days from anticipated release to a residential re-entry

 program. He is 111 days from his serve-out date. It is unclear how the pandemic will affect

 acceptance into, and safety in, residential re-entry programs. Thorson has never had an incident

 report while incarcerated. Thorson has sought counseling as directed by Probation & Parole and

 will continue his counseling upon release. Thorson respectfully requests he be placed on home

 confinement at his parents’ residence. Thorson will self-quarantine for fourteen (14) days upon his

 release. His mother needs assistance caring for his step-father, Billy D. Hall, who is battling brain

 and lymph node cancer. Thorson has two (2) children, ages fifteen (15) and thirteen (13), who rely

                                             Page 4 of 5
Case 5:16-cr-00017-TBR-LLK Document 170 Filed 04/09/20 Page 5 of 5 PageID #: 1274




 upon him for support. Upon the Court’s granting of the instant motion, Thorson will withdraw his

 pending petition for relief pursuant to 28 USC § 2255.

        WHEREFORE for the above stated reasons, Mr. Corey Thorson respectfully requests the

 Court to enter the attached proposed Order granting his Emergency Motion on today's date,

 requiring the Bureau or Prisons to release the Defendant within twenty-four (24) hours.


 Respectfully Submitted this 9th day of April, 2020.


 /s/ Clay F. Wilkey
 CLAY F. WILKEY
 WILKEY & WILSON
 111 West Second Street
 Owensboro, KY 42303
 telephone 270.685.6000
 fax 270.683.2229
 Cwilkey@wilkeylaw.com
 Attorney for Defendant

                                    CERTIFICATE OF SERVICE
         It is hereby certified that on the 9th day of April, 2020, a copy of the foregoing Motion was
 filed electronically with the Clerk of the Court using the CM/ECF, which will send a notice of
 electronic filing to the following:

        •Nute Bonner Nute.Bonner@usdoj.gov

                                                                     _____/s/ Clay F. Wilkey_____
                                                                                CLAY F. WILKEY




                                             Page 5 of 5
